Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4-10 and 12-21 are pending in the application.

Election/Restrictions
Applicant’s election with traverse of Group I, 

    PNG
    media_image1.png
    122
    643
    media_image1.png
    Greyscale

and the species of the compound of the formula {Compound (7) on page 4 of the specification},

    PNG
    media_image2.png
    307
    314
    media_image2.png
    Greyscale

in the reply filed on March 18, 2022 was acknowledged in the previous Office Action.  The requirement was deemed proper and therefore made FINAL in the previous Office Action.

	On page 11 in the previous Office Action dated 
June 13, 2022, it was stated that subject matter of a proper Markush grouping which will be searched and examined in the present application (including the elected species of the compound of the formula,
    PNG
    media_image2.png
    307
    314
    media_image2.png
    Greyscale
) is a method of treating neuropathic pain by administering the compound of the elected species or a compound of formula (I), formula (III) or formula (V),

    PNG
    media_image3.png
    242
    333
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    236
    462
    media_image4.png
    Greyscale
, 

    PNG
    media_image5.png
    369
    338
    media_image5.png
    Greyscale
.  
Applicant has presented new independent claim 21 in the Amendment filed September 13, 2022 and has changed the dependencies of some claims to now depend from new claim 21.  However, the compounds found in newly added independent claim 21 are not of formula (I), formula (III) or formula (V).  Therefore, the subject matter of newly added claim 21, and claims dependent thereon, are withdrawn as directed to a patentably distinct invention.


Claims 10, 14-17, 20 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 18, 2022.

	Rejections made in the previous Office Action that do not appear below have been overcome by Applicant’s amendments to the claims.  Therefore, arguments pertaining to these rejections will not be addressed.  

As a result of the current amendments to the claims per the Amendment filed September 13, 2022, the following rejections apply.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.  No support was found in the originally filed claims or the originally filed specification for the R variable representing an alkyl as added to the end of claim 7.  Applicant should have specifically pointed out the support in the original disclosure {page number(s) and line number(s)} for any new claims or amended claims and for any amendments made to the disclosure.  See MPEP §714.02 and MPEP §2163.06(I).  Therefore, claim 7 lacks written description as such.




The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 7, 9, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In currently amended claim 1, under the definition of variable R3”, the m’ variable has not been defined.
In currently amended claim 9, the added “and” after “NH2” should have been an “or” for proper Markush language format.
In claim 7, the “and alkyl” should have been “an alkyl” for the sake of clarity.
	Claim 18 lacks antecedent basis from claim 1 because there is a species listed in claim 18 that is not embraced by any of the formulae in currently amended claim 1.  See the compound listed on page 18 in claim 18 (the elected species in the present application),  
    PNG
    media_image6.png
    461
    481
    media_image6.png
    Greyscale
.  The elected species is not embraced by formula (I), 
    PNG
    media_image7.png
    345
    462
    media_image7.png
    Greyscale
,  or formula (III), 
    PNG
    media_image8.png
    255
    508
    media_image8.png
    Greyscale
, or formula (V), 
    PNG
    media_image9.png
    458
    408
    media_image9.png
    Greyscale
, in claim 1 because the 4-trifluoromethyl-phenyl is attached to the nitrogen at the 1-position of the 1,2,3-triazolyl ring in the elected species.  However, a trifluoromethyl-phenyl {represented by R3 substituted ring A; ring A=ring A’=phenyl; n=1; and R3=R3’=C1 haloalkyl} is attached to the carbon at the 4-position of the 1,2,3-triazolyl ring.  Therefore, there is no earlier recitation in currently amended claim 1 for the compound listed at the top of page 18 in claim 18.
	Claim 19 lacks antecedent basis from currently amended claim 1 because there is no earlier recitation in claim 1 that the antagonist is an antibody that specifically binds to P2Y14.

Response to Arguments
Applicant's arguments filed September 13, 2022 have been fully considered.  Applicant argues that claim 18 has been amended to remove specie not encompassed by formula (I), formula (III) and formula (V).
In response, the compound at the top of page 18 in currently amended claim 18 lacks antecedent basis from claim 1 for reasons stated above and in the previous Office Action.  The rejection is deemed proper and therefore, the rejection is maintained. 
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 18 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18 fails to further limit claim 1 because claim 18 is broader in scope than claim 1.  There is a compound listed in claim 18 that is not embraced by any formulae in currently amended claim 1.  See the compound listed on page 18 in claim 18 (the elected species in the present application).
Claim 19 fails to further limit claim 1 because claim 19 is broader in scope than claim 1.  Currently amended claim 1 does not that the antagonist is other than being embraced by formula (I), formula (III) or formula (V).


Response to Arguments
Applicant's arguments filed September 13, 2022 have been fully considered.  Applicant argues that claim 18 has been amended to remove specie not encompassed by formula (I), formula (III) and formula (V).
In response, the compound at the top of page 18 in currently amended claim 18 fails to further limit claim 1 for reasons stated above and in the previous Office Action.  The rejection is deemed proper and therefore, the rejection is maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-9 and 18 are rejected under 
35 U.S.C. 103 as being unpatentable over Yu et al. {Journal of Medicinal Chemistry, 61, pages 4860-4882, May 16, 2018} in combination with the teachings in each of Noguchi et al. {WO 2007/020935 A1} and Kobayashi et al. {Glia, 2012, 60(10), pages 1529-1539}.  An English translation of the WO document was provided with the previous Office Action and will be referred to hereinafter.
	Applicant currently claims a method for treating neuropathic pain in a subject in need thereof comprising administering to the subject an antagonist of P2Y14 selected from formula (I), formula (III) and formula (V).
	Yu et al. disclose antagonist of P2Y14 such as Compound 2a and Compound 35 in Table 1 on pages 4863 and 4865,

    PNG
    media_image10.png
    174
    286
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    117
    655
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    73
    654
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    103
    653
    media_image13.png
    Greyscale
. 

See especially Compound 2a in Yu et al. and the compound on page 17 in currently amended claim 18.  Yu et al. teach that P2Y14 antagonists have proinflammatory activity and can be useful in the treatment of asthma, neurodegeneration, etc. (see 2nd paragraph under “Introduction” on page 4860).  One of the authors in Yu et al. is listed as an inventor in the instant application (Kenneth A. Jacobson).  Yu et al. do not teach that his P2Y14 antagonist can be used to treat neuropathic pain as instantly claimed.
	However, Kobayashi et al. teach that P2Y14 receptors are involved in the development of neuropathic pain (see the Abstract on page 1529).  Kobayashi et al. is cited in Yu et al. as Reference 11 (2nd paragraph in column 1 under “Introduction” on page 4860 and page 4881, column 1).  
Noguchi et al. teach that a P2Y14 receptor blocker can be administered to treat neuropathic pain (see Abstract).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the instant claimed invention, to administer an antagonist of P2Y14 to a subject as taught by Yu et al. with the expectation of treating neuropathic pain since  Kobayashi et al. and Noguchi et al. each teach that P2Y14 receptor blockers can treat neuropathic pain.  The instant currently amended claimed invention would have been suggested to one skilled in the art and therefore, the instant currently amended claimed invention would have been obvious to one skilled in the art.

Response to Arguments
Applicant's arguments filed September 13, 2022 have been fully considered.  Applicant argues that there is nothing in the combination of Yu et al. with Noguchi et al. and Kobayashi et al. that would reasonably suggest to a person of ordinary skill in the art that the compounds of Yu et al. could be used to treat neuropathic pain.  Applicant argues that a person of ordinary skill in the art could not predict with reasonable success that the compounds described in Yu et al. could be used to treat neuropathic pain.
In response, it is disagreed that Yu et al. in combination with the teachings in Noguchi et al. and Kobayashi et al. would not lead one skilled in the art to the instant claimed invention.  Kobayashi et al. is cited in Yu et al. as Reference 11 (2nd paragraph in column 1 under “Introduction” on page 4860 and page 4881, column 1).  The test for combining references is not what individual references themselves suggest but rather what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (1971).  As stated above, Yu et al. disclose antagonist of P2Y14 such as Compound 2a and Compound 35 in Table 1 on pages 4863 and 4865.  Noguchi et al. and Kobayashi et al. teach the nexus between P2Y14 antagonist and treating neuropathic pain.  Therefore, Applicant’s argument is not persuasive. 
Applicant further argues that there must be a reasonable expectation of success that the compounds described in Yu et al. could be used to treat neuropathic pain.  In response, the evidence for a reasonable expectation of success is supplied by the cited prior art references.  MPEP 2143.02 states the following:
2143.02    Reasonable Expectation of Success Is Required [R-10.2019]
[Editor Note: This MPEP section is applicable to applications subject to the first inventor to file (FITF) provisions of the AIA  except that the relevant date is the "effective filing date" of the claimed invention instead of the "time the invention was made," which is only applicable to applications subject to pre-AIA  35 U.S.C. 102. See 35 U.S.C. 100 (note)  and MPEP § 2150 et seq.] 
A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
I.    OBVIOUSNESS REQUIRES A REASONABLE EXPECTATION OF SUCCESS 
Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (Claims directed to a method of treating depression with amitriptyline (or nontoxic salts thereof) were rejected as prima facie obvious over prior art disclosures that amitriptyline is a compound known to possess psychotropic properties and that imipramine is a structurally similar psychotropic compound known to possess antidepressive properties, in view of prior art suggesting the aforementioned compounds would be expected to have similar activity because the structural difference between the compounds involves a known bioisosteric replacement and because a research paper comparing the pharmacological properties of these two compounds suggested clinical testing of amitriptyline as an antidepressant. The court sustained the rejection, finding that the teachings of the prior art provide a sufficient basis for a reasonable expectation of success.); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims were directed to a process of sterilizing a polyolefinic composition with high-energy radiation in the presence of a phenolic polyester antioxidant to inhibit discoloration or degradation of the polyolefin. Appellant argued that it is unpredictable whether a particular antioxidant will solve the problem of discoloration or degradation. However, the Board found that because the prior art taught that appellant’s preferred antioxidant is very efficient and provides better results compared with other prior art antioxidants, there would have been a reasonable expectation of success.). 
Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).

Therefore, the burden is shifted to Applicant and Applicant must present persuasive factual evidentiary showing that there was no reasonable expectation of success.  Applicant has failed to do so.  The rejection is deemed proper and therefore, the rejection is maintained.
  

Allowable Subject Matter
The elected species of the compound of the formula,

    PNG
    media_image2.png
    307
    314
    media_image2.png
    Greyscale
is free of the prior art of record.

Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




This application contains claims drawn to an invention nonelected with traverse in the reply filed on March 18, 2022.  Note claims 10, 14-17, 20 and 21. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP §821.01.




Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600


November 10, 2022
Book XXVII, page 17